DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itani et al. (US 20150096802 hereinafter Itani).

In regards to claim 1, Itani discloses;” A wiring component (Abstract), comprising: a plurality of electric wires (Fig. 1 (1)) aligned in a predetermined alignment direction; and a holder to hold the plurality of electric wires (Fig. 1 (2)), wherein the holder comprises a pair of resin members (Fig. 3 (3 and 4) Paragraph 0028) that sandwich longitudinal portions of the plurality of electric wires in a perpendicular direction  perpendicular to the alignment direction, and wherein the pair of resin members are recess-projection fitted between the plurality of electric wires (Fig. 3 (shows grooves in members to hold the wires)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (US 20150096802 hereinafter Itani) as applied to claim 1 above, and further in view of Baginski (US 5941483 hereinafter Baginski).

In regards to claim 2, Itani discloses;” The wiring component according to claim 1, wherein each of the pair of resin members comprises a plurality of grooves to house the plurality of electric wires (Fig. 3 (shown))”, but does not directly disclose;” wherein one of the pair of resin members comprises projecting portions between the plurality of grooves, wherein the other of the pair of resin members comprises recessed portions between the plurality of grooves, and wherein the projecting portions are fitted to the recessed portions.”

However, Baginski discloses a clamping structure (Fig’s. 1 and 2) formed from an insulator (Col. 2, Lines 1-3) having grooves to secure wires as shown in figure 9. Baginski further discloses that the clamps have an additional means to insure alignment and proper securing of the clamps thru the use of alignment features (Fig. 1 (28 and 30)) that fit within a corresponding hole (Fig. 1 (32 and 34)) of the mating clamp shown in figure 2. It would have been obvious to one skilled in the art to form added alignment structures of wiring clamps to insure proper attachment of the clamps to the wires. Therefore, using the features as disclosed by Baginski with the structure disclosed by Itani, the claimed invention is disclosed.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847